DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5, 6-14 in part, and 16 in part, drawn to compositions comprising cultured allogeneic cells seeded on a resorbable collagen membrane, a method of manufacturing the same, and a cell bank for use in manufacturing the same) in the reply filed on 08 August 2022 is acknowledged.

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments of 05 June 2020, 20 October 2020, and 08 August 2022 have been entered in full.  Claims 3-5, 15, and 17-24 are canceled.  Claims 1, 2, 6-14, 16, and 25-32 are under examination.

Claim Objections
Claims 7-11 and 32 are objected to because of the following informalities:  Claims 7-11 and 32 misspell the word allogeneic as “allogenic.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites a composition comprising cultured allogeneic cells.  Dependent claim 25 recites the composition of claim 1, wherein the composition comprises chondrocytes.  It is not clear if claim 25 was intended to further limit the cultured allogeneic cells of claim 1 such that the composition of claim 25 comprises cultured allogeneic chondrocytes, or if the composition of claim 25 comprises cultured allogeneic cells and further comprises chondrocytes.  The metes and bounds of the claimed invention cannot be determined.  Dependent claims 26-29 are included in this rejection insofar as they depend from claim 25 and do not resolve the issue.
Similarly, claim 26 recites seeding cells onto a support matrix.  Claim 1 recites a resorbable collagen membrane.  It is not clear if the support matrix recited in claim 26 is the same as the collagen membrane recited in claim 1, or if the composition of claim 26 includes a collagen membrane plus an additional support matrix.  Claim 27 is included here because it depends from claim 26 and does not resolve the issue.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 28 and 29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
For the purposes of this rejection, claim 25 is interpreted as limiting claim 1 by requiring the cultured allogeneic cells recited in claim 1 to be chondrocytes.  Please see rejection under 35 U.S.C. 112(b) above regarding the lack of clarity of the subject matter encompassed by claim 25.
Claim 28, which depends from claim 25, which in turn depends from claim 1, indicates that the chondrocytes (recited in claim 25) are obtained from at least one of a cell bank, tissue harvested from an adult human, and tissue harvested from a cadaver.  However, claim 1 requires that the cells are obtained from a cryogenically frozen cell bank sample.  Accordingly, claim 28 broadens rather than further limit the subject matter of the claims from which they depend.   
Claim 29 is included in this rejection insofar as it depends from claim 28 and does not resolve the issue.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 32 recites the composition of claim 1, wherein the composition is implanted in a particular configuration.  However, the claim is directed to a composition, not a method of implantation.  The manner in which the composition is implanted does not affect the scope of the claimed composition.  Accordingly, claim 32 fails to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Crawford et al. (US 2012/0230966 A1; published 13 September 2012).
Crawford et al. teach a method of manufacturing an allogeneic cartilage matrix comprising thawing a cryogenically frozen cell bank sample, culturing the cells, characterizing the sample, preparing a resorbable collagen membrane, seeding the membrane with the cultured cells, and packaging the resorbable collagen membrane.  See [0059], [0084], [0118], [0148], [0149], [0175], [0197].  This anticipates claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6-10, 13, 25-29, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2003/0012805 A1; published 16 January 2003) in view of Atala et al. (US 6,547,719 B1; issued 15 April 2003) and Crawford et al. (US 2012/0230966 A1; published 13 September 2012).
Chen et al. teach a composition comprising cultured cells (chondrocytes) and a resorbable collagen membrane, wherein the cultured cells are seeded on the membrane at a density of at least 250,000 cells per cm2.  See abstract, Figure 1, [0009]-[0010], [0055], [0081]-[0082].  Note in [0081]-[0082] that a cell suspension of 1 x 107 cells/ml were prepared. Then the suspension was dropped onto a biodegradable membrane comprising collagen at 1.3 ml/cm2.  The number of cells in 1.3 ml of the suspension would have been approximately 10,000,000 x 1.3, or 13,000,000.  This is relevant to claims 1 and 25.
Regarding claims 6 and 32, Chen et al. teach that the cells seeded on the membrane are configured to be implanted to treat a chondral or osteochondral defect by placing it in contact with said defect.  See [0009]-[0011].
Regarding claim 26, Chen et al. teach that chondrocytes are expanded in culture and seeded onto a support matrix (i.e., the collagen-containing membrane).
Chen et al. do not explicitly teach that the cultured cells are allogenic cells grown from a cryogenically frozen cell bank sample, or that the chondrocytes are human, as recited in claims 1 and 26.  Chen et al. do not explicitly teach chondrocyte precursors as per claim 29.
However, Atala et al. teach preservation or banking of allogeneic, human chondrocytes by cryopreservation, such that the allogeneic, human chondrocytes may be obtained from the cryogenic cell sample when they are needed.  See col. 5, li. 36-57.  Atala et al. teach seeding cells onto a support matrix which may contain collagen.  See col. 4, li. 14-28; col. 5 li. 59 to col. 6 li. 1.  
Crawford et al. teach a composition comprising cultured allogeneic, human cells grown from a cryogenically frozen cell bank sample and a resorbable collagen membrane, wherein the cultured allogeneic cells are seeded on the membrane at high density.  See [0059], [0084], [0148]-[0149], [0159].  Crawford et al. teach that the cells can include chondrocytes and precursors.  See [0030], [0175].
Chen et al. also do not teach the composition wherein the cryogenic cell bank sample is thawed as per claim 7, followed by culturing in DMEM as per claim 8.  Chen et al. do not teach characterizing the cultured cell for viruses, etc. as per claim 9, growing the cells as a monolayer as per claim 10, porcine collagen as per claim 13, or at least 70% viable cells as per claim 27.
However, Crawford et al. teach thawing at about 37oC in a water bath.  See [0159], [0278].  Crawford et al. teach culturing in DMEM.  See [0178].  Crawford et al. teach screening the cultured cells for viruses.  See [0019], [0153].  Crawford et al. teach testing for cell viability, and make it clear that preserving cell viability is desirable.  See [0018].  Crawford et al. teach growing the cells as a monolayer.  See [0138].  Finally, Crawford et al. teach the use of porcine collagen.  See [0290].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the compositions comprising cultured cells (chondrocytes) and a resorbable collagen membrane, wherein the cultured cells are seeded on the membrane at a density of at least 250,000 cells per cm2 as taught by Chen et al., by using human allogeneic cells obtained from a cryogenically frozen cell bank as suggested by Atala et al. and/or Crawford et al. with a reasonable expectation of success.  The motivation to do so can be found in the teachings of Atala et al. that preserving cells cryogenically in a cell bank allow for the availability of the desired cells just at the time they are needed, or for treatment of multiple subjects.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2003/0012805 A1; published 16 January 2003) in view of Atala et al. (US 6,547,719 B1; issued 15 April 2003) and Crawford et al. (US 2012/0230966 A1; published 13 September 2012) as applied to claims 1, 6-10, 13, 25-29, and 32 above, and further in view of E. Brown (US 2003/0211604 A1; published 13 November 2003).
As discussed above, Chen et al. in view of Atala et al. and Crawford et al. suggest a composition comprising cultured allogeneic chondrocyte cells grown from a cryogenically frozen cell bank sample and a resorbable collagen membrane, wherein the cells are seeded on the membrane at a density of at least 250,000 cells/cm2, and further wherein the cells are grown in a monolayer and are configured to be implanted to treat a chondral defect.
Chen et al. do not teach the composition wherein the cells are dedifferentiated.
However, E. Brown teaches that articular chondrocytes that are cultured in a monolayer become dedifferentiated.  They can redifferentiate once they are implanted into the environment of a cartilage defect in vivo.  See [0004], [0072].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the compositions comprising cultured cells (chondrocytes) and a resorbable collagen membrane, wherein the cultured cells are seeded on the membrane at a density of at least 250,000 cells per cm2 as taught by Chen et al., by using human allogeneic cells obtained from a cryogenically frozen cell bank as suggested by Atala et al. and/or Crawford et al., and further to use dedifferentiated cells as mentioned by E. Brown, with a reasonable expectation of success.  The motivation to do so can be found in the teachings of Atala et al. that preserving cells cryogenically in a cell bank allow for the availability of the desired cells just at the time they are needed, or for treatment of multiple subjects.  Further motivation can be found in the teachings of E. Brown who explain that chondrocytes grown in a monolayer (as suggested by Crawford et al.) become dedifferentiated and resume their differentiated state once implanted in an appropriate environment.

Claim(s) 12 and 14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2003/0012805 A1; published 16 January 2003) in view of Atala et al. (US 6,547,719 B1; issued 15 April 2003) and Crawford et al. (US 2012/0230966 A1; published 13 September 2012) as applied to claims 1, 6-10, 13, 25-29, and 32 above, and further in view of Li et al. (US 2013/0226314 A1; published 29 August 2013).
As discussed above, Chen et al. in view of Atala et al. and Crawford et al. suggest a composition comprising cultured allogeneic chondrocyte cells grown from a cryogenically frozen cell bank sample and a resorbable collagen membrane, wherein the cells are seeded on the membrane at a density of at least 250,000 cells/cm2, and further wherein the cells are grown in a monolayer.
Chen et al. do not teach the composition wherein the resorbable collagen membrane comprises type I and type III collagen from a porcine peritoneum.
However, Li et al. teach collagen membranes comprising type I and type III collagen from a porcine peritoneum, and teaches that such are suitable for implantation into a subject.  See abstract, [0005]-[0006], [0011].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the compositions comprising cultured cells (chondrocytes) and a resorbable collagen membrane, wherein the cultured cells are seeded on the membrane at a density of at least 250,000 cells per cm2 as taught by Chen et al., by using human allogeneic cells obtained from a cryogenically frozen cell bank as suggested by Atala et al. and/or Crawford et al., and further to use type I and type III collagen from porcine peritoneum as suggested by Li et al., with a reasonable expectation of success.  The motivation to do so can be found in the teachings of Atala et al. that preserving cells cryogenically in a cell bank allow for the availability of the desired cells just at the time they are needed, or for treatment of multiple subjects.  Further motivation can be found in the teachings of Li et al. who explain that membranes comprising type I and type III collagen derived from porcine peritoneum are useful as medical implants.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US 2012/0230966 A1; published 13 September 2012) in view of E. Brown (US 2003/0211604 A1; published 13 November 2003).
As discussed above in the rejection under 35 U.S.C. 102(a)(1) and (a)(2), Crawford et al. teach a method of manufacturing an allogeneic cartilage matrix comprising thawing a cryogenically frozen cell bank sample, culturing the cells, characterizing the sample, preparing a resorbable collagen membrane, seeding the membrane with the cultured chondrocyte cells to form a monolayer, and packaging the resorbable collagen membrane.  See [0059], [0084], [0118], [0148], [0149], [0175], [0197].  
Crawford et al. do not teach the method wherein the cells comprise dedifferentiated cells.
However, However, E. Brown teaches that articular chondrocytes that are cultured in a monolayer become dedifferentiated.  They can redifferentiate once they are implanted into the environment of a cartilage defect in vivo.  See [0004], [0072].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of manufacturing an allogeneic cartilage matrix comprising thawing a cryogenically frozen cell bank sample, culturing the chondrocyte cells, characterizing the sample, preparing a resorbable collage membrane, seeding the membrane with the cultured cells to form a monolayer, and packaging the resorbable collagen membrane as taught by Crawford et al., by including dedifferentiated chondrocytes in view of E. Brown, with a reasonable expectation of success.  The motivation to do so can be found in the teachings of E. Brown that culturing chondrocytes in a monolayer serves to expand the cells but result in dedifferentiation that can be reversed once implanted in a proper environment.  

Claim(s) 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US 2012/0230966 A1; published 13 September 2012) in view of Majumdar et al. (US 2017/0100434 A1; published 13 April 2017; effectively filed 23 September 2016).
As discussed above in the rejection under 35 U.S.C. 102(a)(1) and (a)(2), Crawford et al. teach a method of manufacturing an allogeneic cartilage matrix comprising thawing a cryogenically frozen cell bank sample, culturing the cells, characterizing the sample, preparing a resorbable collagen membrane, seeding the membrane with the cultured cells, and packaging the resorbable collagen membrane.  See [0059], [0084], [0118], [0148], [0149], [0175], [0197].  Crawford et al. further teach screening the cultured cells for viruses and testing for cell viability, and make it clear that preserving cell viability is desirable.  See [0018], [0019], [0153].  
Crawford et al. do not teach the method wherein characterizing the sample comprises carrying out one more control assays such as the ones listed in claim 31.
However, Majumdar et al. teach the use of several control assays on cell bank material to confirm that the cells are devoid of microbial contaminants, are sterile, and negative for infectious disease markers at each stage of cell expansion.  For example, Majumdar et al. teach an assay for endotoxin comprising an acceptance criterion comprising 0.6 EU/ml, meeting the limitations of claims 30 and 31.  See [0155]-[0157].  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of manufacturing an allogeneic cartilage matrix comprising thawing a cryogenically frozen cell bank sample, culturing the cells, characterizing the sample, preparing a resorbable collage membrane, seeding the membrane with the cultured cells, and packaging the resorbable collagen membrane as taught by Crawford et al., by using control assays such as one for endotoxin as taught by Majumdar et al.., with a reasonable expectation of success.  The motivation to do so can be found in the teachings of Majumdar et al. that the use of such control assays ensures a pure and high quality cell preparation intended for medical administration methods.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
28 September 2022